DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 8/22/2022.
Claims 1 and 3-5 are pending.  Claim 2 has been cancelled.
The following rejections are modified based upon amendments to the claims with response to arguments following.
This action is FINAL.  
Withdrawn Objections and Rejections
           The objection to the specification is withdrawn based upon amendment to the specification.  
	The 35 USC 112(a) and  35 USC 112(b) rejection made in the previous office action is withdrawn based upon amendments to the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and abstract idea without significantly more. The claim(s) recite(s) a judicial exception of correlation of gastric cancer and detection of methylation concentration. This judicial exception is not integrated into a practical application because the claims require steps of detection of methylation.  The detection does not provide a step to integrate the judicial exception.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps. 
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the step of detection methylation concentration does not integrate the judicial expectation.  he claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the art (as discussed below).   
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon  .
The correlation of correlation gastric cancer and methylation amount is considered a natural correlation.  The step of detecting in the sample are considered a routine and conventional step as discussed below.   
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are detection methylation.  The dependent claims do not provide any further integration as the dependent clams encompass routine and conventional assays and samples.   Lin et al. (International journal of radiation 2010 Vol 78 p. S129 cited on IDS) Lin et al. teaches detection of an increase in concentration of the methylation DNA of the promoter region of RPRML from samples (276).   
Response to arguments
	The reply traverses the rejection.  A summary of the arguments are made below with response to arguments following.  
	The reply asserts there is no judicial exception recited in claim 1 (p 2) , however, the claims are drawn for “detection of gastric cancer” and as such there appears to be a correlation of the detection and the detection.  Therefore there is a judicial exception without the steps being integrated or requiring significantly more that the judicial exception. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (International journal of radiation 2010 Vol 78 p. S129 cited on IDS) in view of Chinnaiyan et al. (US Patent Application Publication 2013/0022974 Jan 24, 2013)
With regard to Claim 1, Lin et al. teaches detection of an increase in concentration of the methylation DNA of the promoter region of RPRML from samples (276) and as such teaches the detection of methylated DNA sequence. Although Lin et al. does not teach detection of gastric cancer, the claims only require the step of detection.  As Lin et al. teaches detection it teaches the breadth of the claims that detection would provide the result of detection of gastric cancer.   Lin et al. does not teach plasma samples. 
With regard to claim 3, Lin et al. teaches detection of the entire promoter region and as such would include all or part of SEQ ID No. 1.  
With regard to claim 4, Lin et al. teaches MSP (276). 
However does not teach that the sample is from plasma.
With regard to claim 2, Chinnaiyan et al. teaches a method of detection methylation of promoter regions for cancer detection (pare 3-8).  Chinnaiyan et al teaches using plasma samples (para 8).
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Lin et al. to use a known sample from a finite number of samples used for methylation detection including plasma taught by Chinnaiyan et al.  The ordinary artisan would have a reasonable expectation of success as Chinnaiyan et al. teaches that plasma samples can be used to detect methylation. 
Response to arguments
	The reply traverses the rejection.  A summary of the arguments are made below with response to arguments following.  
The reply asserts that Lin does not provide methylation of RPRML is indicative of responsiveness to treatment or gastric cancer (p. 5).  The reply asserts that Lin does not teach plasma samples but tissue (p. 5).
These arguetmsn have been reviewed but have not been found persuasive. 
Although Lin et al. does not teach detection of gastric cancer, the claims only require the step of detection.  As Lin et al. teaches detection it teaches the breadth of the claims that detection would provide the result of detection of gastric cancer.   Further the claims do not require any determination of responsiveness of treatment.  It is noted that should a positive active step for diagnosing be allowed to the claims, this 35 USC 103(a) would be overcome, however it would require further search and consideration as the claims do not require any active steps for diagnosis other than the detection of the methylation.  

 Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (International journal of radiation 2010 Vol 78 p. S129 cited on IDS) and Chinnaiyan et al. (US Patent Application Publication 2013/0022974 Jan 24, 2013) as applied to claims 1, 3-4 and  in view of Diffenbach (PCR methods and Applications (1993) volume 3, pages S30-S37) and Roux et al (PCR Methods and Applications (1995) volume 4, pages s185-s194).	
Lin et al. teaches detection of an increase in concentration of the methylation DNA of the promoter region of RPRML from samples (276). Although Lin et al. does not teach early detection of gastric cancer, the claims only require the step of detection.  As Lin et al. teaches detection it teaches the breadth of the claims that detection would provide the result of detection of gastric cancer.   Lin et al. teaches detection of the entire promoter region and as such would include all or part of SEQ ID No. 1. Lin et al. teaches MSP (276).  Chinnaiyan teaches measurement in plasma samples.
However does not teach the recited primers for MSP.
With regard to claim 5, the art at the time of filing teaches that designing of primers to detect particular known target regions is routine experimentation.  With regard to claim 5, Diffenbach teaches parameters and principles of promoter design include primer length, terminal nucleotide, and GC content, melting temperature, PCR product length and placement of target sequence (s30-s34).  Diffenbach teaches PCR software was known (s35).										With regard to claims 5, Roux teaches optimization of PCR by the presence of enhancing agents, Mg2+, annealing temperature, primer design, cycle number, hot start PCR (s185-s194).			
Therefore it would be prima facie obvious at the time of the effective filing date to design primers to detect methylation in the promoter using the guidance of Diffenbach and Roux. Thus, designing probes and primers to detect the recited genes that are known in the prior art is considered routine experimentation. Designing primers to hybridize to specific targets, which are equivalents to those taught in the art, is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as primers, see Diffenbach and Roux. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primer. 
Response to arguments
	The reply traverses the rejection.  A summary of the arguments are made below with response to arguments following.  
	The reply asserts that Roux and Diffenbach does not teach the primers recited (p. 6).
	These arguments have been reviewed but is not found persuasive. 
The region of a promoter is well known in the art to be associated with methylation.  Further the art teaches detection of such reasons.  Absent secondary considerations that the recited SEQ ID numbers are not equivalents to any primers or probes designed from a known region, designing probes and primers to detect the recited genes that are known in the prior art is considered routine experimentation. Designing primers to hybridize to specific targets, which are equivalents to those taught in the art, is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as primers, see Diffenbach and Roux. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primer. 


Claim 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinnaiyan et al. (US Patent Application Publication 2013/0022974 Jan 24, 2013)
With regard to claim 1, Chinnaiyan et al. teaches a method of detection methylation levels in the promoter regions of the gene (para 6).  Chinnaiyan et al suggests detection of the methylation of the promoter region of RPML (table 1).  Although Chinnaiyan et al. does not teach gastric cancer, the claims only requires concentration.  In particular the “increase” is interpreted as any level of methylation.  It would be prima facie obvious to modify Chinnaiyan et al. to detect the promoter region of RPML as suggested by the teaching.  Although Chinnaiyan et al. does not explicitly teach detection of the promoter of RPML, Chinnaiyan et al. teaches that this region (the promoter) would be the methylation levels.  Chinnaiyan et al teaches using plasma samples (para 8).
	With regard to claim 3, Chinnaiyan et al. suggests  detection of the promoter region (para 6 table 1) and as such teaches the region that comprises the sequence of SEQ ID No. 1.  
 	With regard to claim 4, Chinnaiyan et al. teaches a method of bisulfite sequencing and pyrosequencing (para 110 and 122).  
Response to arguments
	The reply traverses the rejection.  A summary of the arguments are made below with response to arguments following.  
The reply asserts that Chinnaiyan does not provide methylation of RPRML is indicative of responsiveness to treatment or gastric cancer (p. 7).  
These arguments have been reviewed but have not been found persuasive. 
These arguetmsn have been reviewed but have not been found persuasive. 
Although Chinnaiyan et al. does not teach detection of gastric cancer, the claims only require the step of detection.  As Chinnaiyan et al. teaches detection it teaches the breadth of the claims that detection would provide the result of detection of gastric cancer.     It is noted that should a positive active step for diagnosing be allowed to the claims, this 35 USC 103(a) would be overcome, however it would require further search and consideration as the claims do not require any active steps for diagnosis other than the detection of the methylation.  


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinnaiyan et al. (US Patent Application Publication 2013/0022974 Jan 24, 2013) in view of Lin et al. (International journal of radiation 2010 Vol 78 p. S129 cited on IDS) , Diffenbach (PCR methods and Applications (1993) volume 3, pages S30-S37) and Roux et al (PCR Methods and Applications (1995) volume 4, pages s185-s194).
 Chinnaiyan et al. teaches a method of detection methylation levels in the promoter regions of the gene (para 6).  Chinnaiyan et al suggests detection of the methylation of the promoter region of RPML (table 1).  Although Chinnaiyan et al. does not teach gastric cancer, the claims only requires concentration.  In particular the “increase” is interpreted as any level of methylation.  It would be prima facie obvious to modify Chinnaiyan et al. to detect the promoter region of RPML as suggested by the teaching.  Although Chinnaiyan et al. does not explicitly teach detection of the promoter of RPML, Chinnaiyan et al. teaches that this region (the promoter) would be the methylation levels.  
	However, Chinnaiyan et al. does not teach primers for the detection of the primers or use of MSP.	
With regard to claim 5, Lin et al. teaches detection of an increase in concentration of the methylation DNA of the promoter region of RPRML from samples using MSP (276). Although Lin et al. does not teach early detection of gastric cancer, the claims only require the step of detection.  As Lin et al. teaches detection it teaches the breadth of the claims that detection would provide the result of detection of gastric cancer.   Lin et al. teaches detection of the entire promoter region and as such would include all or part of SEQ ID No. 1. Therefore it would be prima facie obvious to one of ordinary skill in the art at the effective filing date to modify the method of Chinnaiyan et al. to use a known methylation detection method including MSP with a reasonable expectation of detection methylation levels in a sample.    
With regard to claim 5, the art at the time of filing teaches that designing of primers to detect particular known target regions is routine experimentation.  With regard to claim 5, Diffenbach teaches parameters and principles of promoter design include primer length, terminal nucleotide, and GC content, melting temperature, PCR product length and placement of target sequence (s30-s34).  Diffenbach teaches PCR software was known (s35).										With regard to claims 5, Roux teaches optimization of PCR by the presence of enhancing agents, Mg2+, annealing temperature, primer design, cycle number, hot start PCR (s185-s194).			
Therefore it would be prima facie obvious at the time of the effective filing date to design primers to detect methylation in the promoter using the guidance of Diffenbach and Roux. Thus, designing probes and primers to detect the recited genes that are known in the prior art is considered routine experimentation. Designing primers to hybridize to specific targets, which are equivalents to those taught in the art, is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as primers, see Diffenbach and Roux. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primer. 
Response to arguments
	The reply traverses the rejection.  A summary of the arguments are made below with response to arguments following.  
	The reply asserts that Roux and Diffenbach does not teach the primers recited (p. 7).
	These arguments have been reviewed but is not found persuasive. 
The region of a promoter is well known in the art to be associated with methylation.  Further the art teaches detection of such reasons.  Absent secondary considerations that the recited SEQ ID numbers are not equivalents to any primers or probes designed from a known region, designing probes and primers to detect the recited genes that are known in the prior art is considered routine experimentation. Designing primers to hybridize to specific targets, which are equivalents to those taught in the art, is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as primers, see Diffenbach and Roux. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primer. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/            Primary Examiner, Art Unit 1634